19-30
     Gonzalez-Polanco v. Rosen
                                                                           BIA
                                                                 Christensen, IJ
                                                             A 206 846 591/592
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of January, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            ROBERT D. SACK,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   MARIA FERNANDA GONZALEZ-POLANCO,
15   CHRISTOPHER MAURICIO ORELLANA-
16   GONZALEZ
17            Petitioners,
18
19                     v.                               19-30
20                                                      NAC
21   JEFFREY A. ROSEN, ACTING UNITED
22   STATES ATTORNEY GENERAL,
23            Respondent. 1
24   _____________________________________

     1Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Acting Attorney General Jeffrey A. Rosen is substituted for
     former Attorney General William P. Barr.
 1
 2   FOR PETITIONERS:             H. Raymond Fasano, Attorney,
 3                                Youman, Madeo & Fasano, LLP, New
 4                                York, NY.
 5
 6   FOR RESPONDENT:              Jeffery Bossert Clark, Acting
 7                                Assistant Attorney General;
 8                                Shelley R. Goad , Assistant
 9                                Director; Kristin Moresi, Trial
10                                Attorney, Office of Immigration
11                                Litigation, United States
12                                Department of Justice, Washington,
13                                DC.

14       UPON DUE CONSIDERATION of this petition for review of a

15   Board of Immigration Appeals (“BIA”) decision, it is hereby

16   ORDERED, ADJUDGED, AND DECREED that the petition for review

17   is DENIED.

18       Petitioners Maria Fernanda Gonzalez-Polanco and her son

19   Christopher    Mauricio   Orellana-Gonzalez,   both   natives   and

20   citizens of Guatemala, seek review of a December 3, 2018,

21   decision of the BIA affirming an October 23, 2017, decision

22   of an Immigration Judge (“IJ”) denying asylum, withholding of

23   removal, and protection under the Convention Against Torture

24   (“CAT”).     In re Maria Fernanda Gonzalez-Polanco, Christopher

25   Mauricio Orellana-Gonzalez, No. A 206 846 591/592 (B.I.A.

26   Dec. 3, 2018), aff’g No. A 206 846 591/592 (Immig. Ct. New

27   York City Oct. 23, 2017).    We assume the parties’ familiarity

28   with the underlying facts and procedural history.
                                  2
 1         We have reviewed the decision of the IJ as supplemented

 2   by the BIA.      See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

 3   Cir. 2005).        The applicable standards of review are well

 4   established.       See 8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder,

 5   762 F.3d 191, 195 (2d Cir. 2014) (reviewing factual findings

 6   for substantial evidence and questions of law de novo); Gjolaj

 7   v. Bureau of Citizenship & Immigration Servs., 468 F.3d 140,

 8   143   (2d   Cir.     2006)   (reviewing       nexus     determination    for

 9   substantial evidence).

10         An asylum applicant must establish past persecution or a

11   well-founded     fear   of   future       persecution    and   that   “race,

12   religion, nationality, membership in a particular social

13   group, or political opinion was or will be at least one

14   central reason for persecuting the applicant.”                  8 U.S.C. §

15   1158(b)(1)(B)(i); see also Paloka, 762 F.3d at 195 (“the

16   applicant must establish both that the group itself was

17   cognizable and that the alleged persecutors targeted the

18   applicant   on     account   of   her      membership     in   that   group”

19   (internal citations and quotation marks omitted)).                Although

20   persecutors may have more than one motive, see Acharya v.

21   Holder, 761 F.3d 289, 297 (2d Cir. 2014), “the protected


                                           3
 1   ground cannot play a minor role . . . [t]hat is, it cannot be

 2   incidental,   tangential,    superficial,       or    subordinate    to

 3   another reason for harm,” In re J-B-N- & S-M-, 24 I. & N.

 4   Dec. 208, 214 (B.I.A. 2007).

 5       The agency reasonably determined that Gonzalez-Polanco

 6   failed to show that her membership in her proposed social

 7   group of single mothers without male protection was one

 8   central reason that gang members targeted her for extortion.

 9   Gonzalez-Polanco testified that gang members extorted her

10   because they believed she had money from her partner in the

11   United States.   And she had no evidence that the gang members

12   would have attempted to extort her if they did not think she

13   could pay.    Accordingly, the record reflects that the gang

14   members’ motivation was financial gain, not to harm her on

15   account of a protected ground.         See Ucelo-Gomez v. Mukasey,

16   509 F.3d 70, 73 (2d Cir. 2007) (“When the harm visited upon

17   members of a group is attributable to the incentives presented

18   to ordinary criminals rather than to persecution, the scales

19   are tipped away from considering those people a particular

20   social group within the meaning of the INA.”); Melgar de

21   Torres   v.   Reno,   191   F.3d       307,   314    (2d   Cir.   1999)


                                        4
1   (“general crime conditions   are   not   a   stated   ground”   for

2   asylum).

3       For the foregoing reasons, the petition for review is

4   DENIED.    All pending motions and applications are DENIED and

5   stays VACATED.

6                                FOR THE COURT:
7                                Catherine O’Hagan Wolfe,
8                                Clerk of Court




                                   5